UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2511



In Re: WILBUR P. HOLLAR and RUTH CAROL HOLLAR,

                                                             Debtors.
_________________________


WILBUR P. HOLLAR; RUTH CAROL HOLLAR,
                                          Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA; INTERNAL REVENUE
SERVICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-95-351-2, BK-93-11389C-7W)

Submitted:   January 18, 1996          Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilbur P. Hollar, Ruth Carol Hollar, Appellants Pro Se. Thomas
Pearson Holderness, Lawrence P. Blaskopf, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order affirming

the bankruptcy court's dismissal of this action on the basis of res

judicata. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Hollar v. United States, Nos. CA-
95-351-2; BK-93-11389C-7W (M.D.N.C. June 14, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                3